                                                                                          r il.£0
                                                                                   U.S.DIGL'.XTCGUP.f
                   IN THE UNITED STATES DISTRICT COURT FOR                            s;-.va:;;;ah oiv.
                          THE SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION
                                                                                   2013 nrn 19 PH 2:06

DORIS BROWN,                                                                   GLE.iiL--#!     .
                                                                                     20.<^f4^^GA.
        Plaintiff,

V.                                                         CASE NO. CV418-224


DOLLAR TREE STORES, INC., and
JOHN DOES 1-10,

        Defendants.




                                        ORDER


        Before   the    Court is       the    parties'    Stipulation         of    Dismissal.

(Doc.     10.)     Pursuant       to      Federal       Rule     of        Civil     Procedure

41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing "a

stipulation of dismissal signed by all parties who have appeared."

As   requested       by    the    parties,       this     action      is    DISMISSED        WITH

PREJUDICE.       Each     party   shall      bear   its   own    costs      and     attorneys'

fees. The Clerk of Court is DIRECTED to close this case.

        so ORDERED this           * day of December 2018.




                                             WILLIAM T. MOORE, JR.
                                             UNITED STATES      DISTRICT COURT
                                             SOUTHERN   DISTRICT OF GEORGIA
